Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 1 of 31 PageID: 243




      A. Ross Pearlson, Esq.
      Abigail J. Remore, Esq.
      Aaron P. Davis, Esq.
      CHIESA SHAHINIAN & GIANTOMASI PC
      One Boland Drive
      West Orange, NJ 07052
      Telephone: (973) 325-1500
      Facsimile: (973) 325-1501
      Email: ajremore@csglaw.com
      Attorneys for Defendants
      R&P Pools Inc. d/b/a Leisure Living
      d/b/a Poolsupplies.com, Four Seasons
      Pool Supply, AMZ Pool Supply, and
      Save More on Pool Supplies

                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY


      HAYWARD INDUSTRIES, INC.,                             Civil Action No.: 2:20-cv-09647
                     Plaintiff,
                                                            Document Electronically Filed
      vs.
                                                                    ANSWER
      R&P POOLS INC. d/b/a LEISURE LIVING                   AFFIRMATIVE DEFENSES AND
      d/b/a POOLSUPPLIES.COM, FOUR                           DEMAND FOR JURY TRIAL
      SEASONS POOL SUPPLY, AMZ POOL
      SUPPLY and SAVE MORE ON POOL
      SUPPLIES,

                     Defendants.


                                                 ANSWER

             Defendants R&P Pools Inc. d/b/a Leisure Living d/b/a Poolsupplies.com, Four Seasons

      Pool Supply, AMZ Pool Supply and Save More on Pool Supplies (collectively, “Defendants”),

      by way of answer to Plaintiff Hayward Industries, Inc.’s (“Plaintiff”) Complaint, state as follows:
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 2 of 31 PageID: 244




                                              THE PARTIES

             1.      Defendants are without knowledge or information sufficient to form a belief as to

      the truth of the allegations contained in Paragraph 1 and therefore deny the same.

             2.      Admitted.

             3.      Admitted.

             4.      Defendants deny that Save More on Pool Supplies is a New York corporation,

      that Save More on Pool Supplies is wholly owned by Leisure Living and that Save More on Pool

      Supplies is a registered d/b/a of Leisure Living. Defendants admit the remaining allegations of

      Paragraph 4.

             5.      Admitted.

                                     JURISDICTION AND VENUE

             6.      To the extent the allegations contained in Paragraph 6 set forth legal conclusions,

      no response is required. Defendants admit that Paragraph 6, in part, states various claims that

      the Complaint purports to raise against them, but deny that any such claims are meritorious.

             7.      To the extent the allegations contained in Paragraph 7 set forth legal conclusions,

      no response is required. Defendants admit that Paragraph 7, in part, states various claims that

      the Complaint purports to raise against them, but deny that any such claims are meritorious.

             8.      To the extent the allegations contained in Paragraph 8 set forth legal conclusions,

      no response is required. Defendants admit that one or more of Defendants operate a website,

      www.poolsupplies.com, from which products can be purchased. Defendants admit that such

      website permits New Jersey residents to purchase products. Defendants deny the remaining

      allegations in Paragraph 8.




                                                      2
                                                                                           4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 3 of 31 PageID: 245




             9.      To the extent the allegations contained in Paragraph 9 set forth legal conclusions,

      no response is required. Defendants admit that one or more of the Defendants sell products

      through amazon.com, eBay and Walmart.        Defendants are without knowledge or information

      sufficient to form a belief as to the truth of the allegations in Paragraph 9 regarding where ads

      from these websites outside of Defendants’ control are displayed and where products from such

      websites are sold and therefore deny the same. Defendants deny the remaining allegations in

      Paragraph 9.

             10.     The allegations contained in Paragraph 10 set forth legal conclusions to which no

      response is required.

                                      FACTUAL BACKGROUND

             11.     Defendants are without information or knowledge sufficient to form a belief as to

      the truth of the allegations contained in Paragraph 11 and therefore deny the same.

             12.     Defendants are without information or knowledge sufficient to form a belief as to

      the truth of the allegations contained in Paragraph 12 and therefore deny the same.

             13.     Denied.

             14.     Denied.

             15.     Denied.

             16.     Defendants admit that Paragraph 16, in part, states various claims that the

      Complaint purports to raise against them, but deny that any such claims are meritorious.

      Defendants deny the remaining of the allegations in Paragraph 16.

             17.     Defendants admit that Paragraph 17, in part, states various claims that the

      Complaint purports to raise against them, but deny that any such claims are meritorious.

      Defendants deny the remaining of the allegations in Paragraph 17.



                                                      3
                                                                                            4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 4 of 31 PageID: 246




             18.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 18 and therefore deny the same. To the extent the

      allegations contained in Paragraph 18 refer to a specific document, Defendants respectfully refer

      the Court to the document for its contents.

             19.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 19 and therefore deny the same. To the extent the

      allegations contained in Paragraph 19 refer to a specific document, Defendants respectfully refer

      the Court to the document for its contents.

             20.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 20 and therefore deny the same. To the extent the

      allegations contained in Paragraph 20 refer to a specific document, Defendants respectfully refer

      the Court to the document for its contents.

             21.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 21 and therefore deny the same. To the extent the

      allegations contained in Paragraph 21 refer to a specific document, Defendants respectfully refer

      the Court to the document for its contents.

             22.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 22 and therefore deny the same. To the extent the

      allegations contained in Paragraph 22 refer to a specific document, Defendants respectfully refer

      the Court to the document for its contents.

             23.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 23 and therefore deny the same. To the extent the




                                                     4
                                                                                          4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 5 of 31 PageID: 247




      allegations contained in Paragraph 23 refer to a specific document, Defendants respectfully refer

      the Court to the document for its contents.

             24.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 24 and therefore deny the same. To the extent the

      allegations contained in Paragraph 24 refer to a specific document, Defendants respectfully refer

      the Court to the document for its contents.

             25.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 25 and therefore deny the same. To the extent the

      allegations contained in Paragraph 25 refer to a specific document, Defendants respectfully refer

      the Court to the document for its contents.

             26.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 26 and therefore deny the same.

             27.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 27 and therefore deny the same.

             28.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 28 and therefore deny the same.

             29.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 29 and therefore deny the same. To the extent the

      allegations contained in Paragraph 29 refer to specific documents, Defendants respectfully refer

      the Court to the documents for their contents.

             30.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 30 and therefore deny the same. To the extent the




                                                       5
                                                                                          4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 6 of 31 PageID: 248




      allegations contained in Paragraph 30 refer to specific documents, Defendants respectfully refer

      the Court to the documents for their contents.

             31.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 31 and therefore deny the same.

             32.     Defendants lack knowledge or information sufficient to form a belief as to the

      truth of the allegations contained in Paragraph 32 and therefore deny the same.

             33.     Defendants admit that R&P Pools Inc. operates an on-line retailer

      (www.poolsupplies.com) that sells various products for pools and spas. Defendants deny the

      remaining allegations contained in Paragraph 33.

             34.     Defendants admit that Leisure Living is not currently a party to any agreement

      with Hayward relating to the resale of Hayward products. Defendants deny the remaining

      allegations contained in Paragraph 34.

             35.     Defendants deny that any Hayward products sold or advertised by Defendants are

      or were infringing or counterfeit. Defendants lack knowledge or information sufficient to form

      a belief as to the truth of the remaining allegations contained in Paragraph 35 and therefore deny

      the same. To the extent the allegations in Paragraph 35 refer to a specific website, Defendants

      respectfully refer the Court to the website for its contents.

             36.     Defendants deny that any cleaning machines sold or advertised by Defendants are

      or were counterfeit. Defendants lack knowledge or information sufficient to form a belief as to

      the truth of the remaining allegations contained in Paragraph 36 and therefore deny the same. To

      the extent the allegations in Paragraph 36 refer to a specific website, Defendants respectfully

      refer the Court to the website for its contents.

             37.     Denied.



                                                         6
                                                                                           4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 7 of 31 PageID: 249




              38.     To the extent the allegations contained in Paragraph 38 refer to a third party’s

      subjective mental state, Defendants lacks knowledge or information sufficient to form a belief as

      to the truth of those allegations and therefore deny same. To the extent the allegations in

      Paragraph 38 refer to a specific website, Defendants respectfully refer the Court to the website

      for its contents.

              39.     Denied.

              40.     Denied.

              41.     Denied.

              42.     To the extent the allegations in Paragraph 42 refer to specific websites,

      Defendants respectfully refer the Court to the websites for their contents. Defendants deny the

      remaining allegations of Paragraph 42.

              43.     To the extent the allegations in Paragraph 43 refer to specific websites,

      Defendants respectfully refer the Court to the websites for their contents. To the extent the

      allegations contained in Paragraph 43 refer to a third party’s subjective mental state, Defendants

      lacks knowledge or information sufficient to form a belief as to the truth of those allegations and

      therefore deny same. Defendants deny the remaining allegations of Paragraph 43.

              44.     To the extent the allegations contained in Paragraph 44 refer to what the

      advertisements suggest to consumers, Defendants lack knowledge or information sufficient to

      form a belief as to the truth of the allegations and therefore deny the same. To the extent the

      allegations in Paragraph 44 refer to a specific website, Defendants respectfully refer the Court to

      the website for its contents.

              45.     To the extent the allegations contained in Paragraph 45 refer to a customer or

      potential customer’s subjective mental state or future actions, Defendants lacks knowledge or



                                                      7
                                                                                            4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 8 of 31 PageID: 250




      information sufficient to form a belief as to the truth of those allegations and therefore deny same.

      Defendants deny the remaining allegations of Paragraph 45.

             46.     To the extent to the allegations in Paragraph 46 refer to a specific website,

      Defendants respectfully refer the Court to the website for its contents.           Defendants lack

      knowledge or information sufficient to form a belief as to the truth of the remaining allegations

      of Paragraph 46 and therefore deny the same.

             47.     To the extent the allegations contained in Paragraph 47 refer to consumers’ mental

      states, Defendants lack knowledge or information sufficient to form a belief as to the truth of the

      allegations and therefore deny the same. Defendants deny the remaining allegations contained

      in Paragraph 47.

             48.     Denied.

             49.     To the extent the allegations contained in Paragraph 49 refer to specific

      documents, Defendants respectfully refer the Court to those documents for their contents.

      Defendants deny the remaining allegations in Paragraph 49.

             50.     To the extent the allegations contained in Paragraph 50 refer to a specific website,

      Defendants respectfully refer the Court to the website for its contents. Defendants deny the

      remaining allegations in Paragraph 50.

             51.     Denied.

             52.     Denied.

             53.     To the extent the allegations contained in Paragraph 53 refer to a specific website,

      Defendants respectfully refer the Court to the website for its contents. Defendants deny the

      remaining allegations in Paragraph 53.




                                                       8
                                                                                              4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 9 of 31 PageID: 251




             54.     To the extent the allegations contained in Paragraph 54 refer to a specific website,

      Defendants respectfully refer the Court to the website for its contents. Defendants deny the

      remaining allegations in Paragraph 54.

             55.     To the extent the allegations contained in Paragraph 55 refer to a specific website

      or document, Defendants respectfully refer the Court to the website or document for its contents.

      Defendants lack knowledge or information sufficient to form a belief as to the truth of the

      allegations in Paragraph 55 regarding actions customers may or may not have taken or a single

      specific item that may have been shipped to an individual consumer and therefore deny the same.

      Defendants deny the remaining allegations in Paragraph 55.

             56.     To the extent the allegations contained in Paragraph 56 refer to a consumer’s

      mental state or a single specific item that may have been shipped to an individual consumer,

      Defendants lack knowledge or information sufficient to form a belief as to the truth of the

      allegations and therefore deny the same. To the extent the allegations contained in Paragraph 56

      refer to a specific website or document, Defendants respectfully refer the Court to the website or

      document for its contents. Defendants deny the remaining allegations in Paragraph 56.

             57.     To the extent the allegations contained in Paragraph 57 refer to a consumer’s

      mental state, Defendants lack knowledge or information sufficient to form a belief as to the truth

      of the allegations and therefore deny the same. To the extent the allegations contained in

      Paragraph 57 refer to a specific website or document, Defendants respectfully refer the Court to

      the website or document for its contents. Defendants deny the remaining allegations in Paragraph

      57.




                                                      9
                                                                                            4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 10 of 31 PageID: 252




              58.      To the extent the allegations contained in Paragraph 58 refer to a specific website,

       Defendants respectfully refer the Court to the website for its contents. Defendants deny the

       remaining allegations in Paragraph 58.

              59.      To the extent the allegations contained in Paragraph 59 refer to a specific website,

       Defendants respectfully refer the Court to the website for its contents. Defendants deny the

       remaining allegations in Paragraph 59.

              60.      To the extent the allegations contained in Paragraph 60 refer to a website or

       document, Defendants respectfully refer the Court to the website or document for its contents.

       Defendants deny the remaining allegations in Paragraph 60.

              61.      To the extent the allegations contained in Paragraph 61 refer to a consumer’s

       mental state, Defendants lack knowledge or information sufficient to form a belief as to the truth

       of the allegations and therefore deny the same. Defendants deny the remaining allegations in

       Paragraph 61.

              62.      To the extent the allegations contained in Paragraph 62 contain legal conclusions,

       no response is required. Defendants admit they are aware of Hayward’s products. Defendants

       deny the remaining allegations in Paragraph 62.

              63.      Defendants admit receipt of the March 25, 2020 letter. To the extent the

       allegations contained in Paragraph 63 contain legal conclusions, no response is required.

       Defendants deny the remaining allegations in Paragraph 63.

              64.      Defendants admit that they removed some content from their website after receipt

       of the March 25, 2020 letter. Defendants deny the remaining allegations in Paragraph 64.

              65.      Denied.

              66.      Denied.



                                                       10
                                                                                              4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 11 of 31 PageID: 253




              67.     Denied.

              68.     Defendants lack knowledge or information sufficient to form a belief as to the

       truth of the allegations contained in Paragraph 68 and therefore deny same.

              69.     Defendants lack knowledge or information sufficient to form a belief as to the

       truth of the allegations contained in Paragraph 69 and therefore deny same.

              70.     Defendants lack knowledge or information sufficient to form a belief as to the

       truth of the allegations contained in Paragraph 70 and therefore deny same.

              71.     Defendants admit that they have obtained Hayward products for resale.

       Defendants deny the remaining allegations in Paragraph 71.

              72.     Denied.

                                                 COUNT I
                            False Advertising in violation of Section 43(a) of the
                                     Lanham Act, 15 U.S.C. § 1125(a)

              73.     Defendants repeat and hereby incorporate each and every response to the

       allegations set forth in Paragraphs 1 through 72 of the Complaint as if fully set forth herein.

              74.     Denied.

              75.     Denied.

              76.     Denied.

              77.     Denied.

              78.     Denied.

              79.     Denied.

              80.     Denied.

              81.     Denied.

              82.     Denied.



                                                       11
                                                                                             4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 12 of 31 PageID: 254




              83.     Denied.

              84.     Denied.

              85.     Denied.

                                               COUNT II
              Federal Trademark Infringement of the HAYWARD® Mark in violation of
                          Section 32(1) of the Lanham Act, 15 U.S.C. § 1114

              86.     Defendants repeat and hereby incorporate each and every response to the

       allegations set forth in Paragraphs 1 through 85 of the Complaint as though fully set forth herein.

              87.     To the extent the allegations contained in Paragraph 87 state legal conclusions, no

       response is required. Defendants deny the remaining allegations in Paragraph 87.

              88.     To the extent the allegations contained in Paragraph 88 state legal conclusions, no

       response is required. Defendants deny the remaining allegations in Paragraph 88.

              89.     Denied.

              90.     Denied.

              91.     Denied.

              92.     Denied.

              93.     Denied.

                                              COUNT III
              Federal Trademark Infringement of the AQUABUG® Mark in Violation of
                          Section 32(1) of the Lanham Act, 15 U.S.C. § 1114

              94.     Defendants repeat and hereby incorporate each and every response to the

       allegations set forth in Paragraphs 1 through 93 of the Complaint as though fully set forth herein.

              95.     To the extent the allegations contained in Paragraph 95 set forth legal conclusions,

       no response is required. Defendants deny the remaining allegations in Paragraph 95.




                                                       12
                                                                                             4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 13 of 31 PageID: 255




              96.     To the extent the allegations contained in Paragraph 96 set forth legal conclusions,

       no response is required. Defendants deny the remaining allegations in Paragraph 96.

              97.     Denied.

              98.     Denied.

              99.     Denied.

              100.    Denied.

              101.    Denied.

                                              COUNT IV
              Federal Trademark Infringement of the AQUANAUT® Mark in Violation of
                          Section 32(1) of the Lanham Act, 15 U.S.C. § 1114

              102.    Defendants repeat and hereby incorporate each and every response to the

       allegations set forth in Paragraphs 1 through 101 of the Complaint as though fully set forth herein.

              103.    To the extent the allegations contained in Paragraph 103 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       103.

              104.    To the extent the allegations contained in Paragraph 104 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       104.

              105.    Denied.

              106.    Denied.

              107.    Denied.

              108.    Denied.

              109.    Denied.




                                                       13
                                                                                              4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 14 of 31 PageID: 256




                                                COUNT V
              Federal Trademark Infringement of the NAVIGATOR® Mark in Violation of
                           Section 32(1) of the Lanham Act, 15 U.S.C. § 1114

                 110.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 109 of the Complaint as though fully set forth

       herein.

                 111.   To the extent the allegations contained in Paragraph 111 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       111.

                 112.   To the extent the allegations contained in Paragraph 112 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       112.

                 113.   Denied.

                 114.   Denied.

                 115.   Denied.

                 116.   Denied.

                 117.   Denied.

                                                COUNT VI
              Federal Trademark Infringement of the SHARKVAC BY HARWARD® Mark
                    in Violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114

                 118.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 117 of the Complaint as though fully set forth

       herein.




                                                    14
                                                                                       4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 15 of 31 PageID: 257




                 119.   To the extent the allegations contained in Paragraph 119 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       119.

                 120.   To the extent the allegations contained in Paragraph 120 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       120.

                 121.   Denied.

                 122.   Denied.

                 123.   Denied.

                 124.   Denied.

                                                 COUNT VII
                 Federal Trademark Infringement of the AQUARITE® Mark in Violation of
                             Section 32(1) of the Lanham Act, 15 U.S.C. § 1114

                 125.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 124 of the Complaint as though fully set forth

       herein.

                 126.   To the extent the allegations contained in Paragraph 126 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       126.

                 127.   To the extent the allegations contained in Paragraph 127 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       127.

                 128.   Denied.

                 129.   Denied.



                                                    15
                                                                                       4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 16 of 31 PageID: 258




                 130.   Denied.

                 131.   Denied.

                 132.   Denied.

                                               COUNT VIII
                 Federal Trademark Infringement of the PERFLEX® Mark in Violation of
                            Section 32(1) of the Lanham Act, 15 U.S.C. § 1114

                 133.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 132 of the Complaint as though fully set forth

       herein.

                 134.   To the extent the allegations contained in Paragraph 134 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       134.

                 135.   To the extent the allegations contained in Paragraph 135 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       135.

                 136.   Denied.

                 137.   Denied.

                 138.   Denied.

                 139.   Denied.

                 140.   Denied.




                                                    16
                                                                                       4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 17 of 31 PageID: 259




                                                 COUNT IX
                 Federal Trademark Infringement of the T-CELL-15® Mark in Violation of
                             Section 32(1) of the Lanham Act, 15 U.S.C. § 1114

                 141.   Defendants hereby repeat and incorporate each and every response to the

       allegations contained in Paragraphs 1 through 140 of the Complaint as though fully set forth

       herein.

                 142.   To the extent the allegations contained in Paragraph 142 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       142.

                 143.   To the extent the allegations contained in Paragraph 143 set forth legal

       conclusions, no response is required. Defendants deny the remaining allegations in Paragraph

       143.

                 144.   Denied.

                 145.   Denied.

                 146.   Denied.

                 147.   Denied.

                 148.   Denied.

                                                  COUNT X
                              Federal Trademark Counterfeiting in Violation of
                               Section 32 of the Lanham Act, 15 U.S.C. § 1114

                 149.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 148 of the Complaint as though fully set forth

       herein.

                 150.   Defendants lack knowledge or information sufficient to form a belief as to the

       truth of the allegations contained in Paragraph 150 and therefore deny same.



                                                      17
                                                                                          4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 18 of 31 PageID: 260




                 151.   Denied.

                 152.   Denied.

                 153.   Denied.

                 154.   Denied.

                 155.   Denied.

                                             COUNT XI
                  Unfair Competition and False Designation of Origin in Violation of
           Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), by Unauthorized Use of the
           HAYWARD®, AQUABUG®, NAVIGATOR®, SHARKVAC BY HAYWARD®,
               AQUANAUT®, AQUARITE®, PERFLEX®, AND T-CELL-15® Marks

                 156.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 155 of the Complaint as though fully set forth

       herein.

                 157.   Denied.

                 158.   Denied.

                 159.   Denied.

                 160.   Denied.

                 161.   Denied.

                 162.   Denied.

                                               COUNT XII
                     Unfair Competition and False Designation of Origin in Violation of
                    Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), by Passing Off

                 163.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 162 of the Complaint as though fully set forth

       herein.

                 164.   Denied.



                                                    18
                                                                                       4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 19 of 31 PageID: 261




                 165.   Defendants lack knowledge or information sufficient to form a belief as to the

       truth of the allegations contained in Paragraph 165 and therefore deny same.

                 166.   Denied.

                 167.   Denied.

                 168.   Denied.

                 169.   Denied.

                 170.   Denied.

                 171.   Denied.

                 172.   Denied.

                                                COUNT XIII
                          False Advertising in Violation of N.J.S.A. § 56:8-2 et seq.

                 173.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 172 of the Complaint as though fully set forth

       herein.

                 174.   Admitted.

                 175.   Admitted.

                 176.   Denied.

                 177.   Denied.

                 178.   Denied.

                 179.   Denied.

                 180.   Denied.




                                                      19
                                                                                          4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 20 of 31 PageID: 262




                                               COUNT XIV
                             Unfair Competition in Violation of N.J.S.A. § 56:4-1

                 181.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 180 of the Complaint as though fully set forth

       herein.

                 182.   Denied.

                 183.   Admitted.

                 184.   Denied.

                 185.   Denied.

                 186.   Denied.

                 187.   Denied.

                 188.   Denied.

                                             COUNT XV
                          Trademark Infringement and Unfair Competition under
                                       New Jersey Common Law

                 189.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 188 of the Complaint as though fully set forth

       herein.

                 190.   Denied.

                 191.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 191 and therefore deny same.

                 192.   Denied.

                 193.   Denied.

                 194.   Denied.

                 195.   Denied.


                                                       20
                                                                                            4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 21 of 31 PageID: 263




                 196.   Denied.

                 197.   Denied.

                                                COUNT XVI
                                              Unjust Enrichment

                 198.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 197 of the Complaint as though fully set forth

       herein.

                 199.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 199 and therefore deny same.

                 200.   Denied.

                 201.   Denied.

                 202.   Denied.

                                              COUNT XVII
                           Copyright Infringement in Violation of 17 U.S.C. § 501
                                TX-8-880-012 (“Navigator Pro Sell Sheet”)

                 203.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 202 of the Complaint as though fully set forth

       herein.

                 204.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 204 and therefore deny same.

                 205.   Leisure Living admits that it was given access to Hayward’s documents by

       Hayward. Defendants deny the remaining allegations in Paragraph 205.

                 206.   Denied.

                 207.   Denied.

                 208.   Denied.


                                                       21
                                                                                            4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 22 of 31 PageID: 264




                 209.   Denied.

                 210.   Denied.

                 211.   Denied.

                                        COUNT XVIII
                      Copyright Infringement in Violation of 17 U.S.C. § 501
                                         TX 8-880-173
            (“Hayward Owner’s Manual 2 Wheel and 4 Wheel Suction Side Pool Cleaners”)

                 212.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 211 of the Complaint as though fully set forth

       herein.

                 213.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 213 and therefore deny same.

                 214.   Leisure Living admits that it was given access to Hayward’s documents by

       Hayward. Defendants deny the remaining allegations in Paragraph 214.

                 215.   Denied.

                 216.   Denied.

                 217.   Denied.

                 218.   Denied.

                 219.   Denied.

                 220.   Denied.




                                                       22
                                                                                            4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 23 of 31 PageID: 265




                                           COUNT XIX
                        Copyright Infringement in Violation of 17 U.S.C. § 501
          TX 8-880-170 (“Hayward Owner’s Manual for AQUABUG/DIVER DAVE/WANDA
                 WHALE/AQUACRITTER Above Ground Automatic Pool Cleaner”)

                 221.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 220 of the Complaint as though fully set forth

       herein.

                 222.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 222 and therefore deny same.

                 223.   Leisure Living admits that it was given access to Hayward’s documents by

       Hayward. Defendants deny the remaining allegations in Paragraph 223.

                 224.   Denied.

                 225.   Denied.

                 226.   Denied.

                 227.   Denied.

                 228.   Denied.

                 229.   Denied.

                                          COUNT XX
                       Copyright Infringement in Violation of 17 U.S.C. § 501
        TX 8-881-738 (“Hayward Owner’s Manual Perflex Extended Cycle Filtration System”)

                 230.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 229 of the Complaint as though fully set forth

       herein.

                 231.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 231 and therefore deny same.




                                                       23
                                                                                            4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 24 of 31 PageID: 266




                 232.   Leisure Living admits that it was given access to Hayward’s documents by

       Hayward. Defendants deny the remaining allegations in Paragraph 232.

                 233.   Denied.

                 234.   Denied.

                 235.   Denied.

                 236.   Denied.

                 237.   Denied.

                 238.   Denied.

                                              COUNT XXI
                           Copyright Infringement in Violation of 17 U.S.C. § 501
                               TX 8-881-935 (“SharkVac Series Sell Sheet”)

                 239.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 238 of the Complaint as though fully set forth

       herein.

                 240.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 240 and therefore deny same.

                 241.   Leisure Living admits that it was given access to Hayward’s documents by

       Hayward. Defendants deny the remaining allegations in Paragraph 241.

                 242.   Denied.

                 243.   Denied.

                 244.   Denied.

                 245.   Denied.

                 246.   Denied.

                 247.   Denied.



                                                       24
                                                                                            4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 25 of 31 PageID: 267




                                         COUNT XXII
                      Copyright Infringement in Violation of 17 U.S.C. § 501
                                         TX 8-882-027
             (“Hayward Pool Vac XL, Navigator Pro, Pool Vac Classic, Owner’s Manual”)

                 248.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 247 of the Complaint as though fully set forth

       herein.

                 249.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 249 and therefore deny same.

                 250.   Leisure Living admits that it was given access to Hayward’s documents by

       Hayward. Defendants deny the remaining allegations in Paragraph 250.

                 251.   Denied.

                 252.   Denied.

                 253.   Denied.

                 254.   Denied.

                 255.   Denied.

                 256.   Denied.

                                          COUNT XXIII
                        Copyright Infringement in Violation of 17 U.S.C. § 501
             PA 2-248-359 (“AquaNaut 200 & 400 Automatic Suction Pool Cleaner Video”)

                 257.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 256 of the Complaint as though fully set forth

       herein.

                 258.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 258 and therefore deny same.




                                                       25
                                                                                            4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 26 of 31 PageID: 268




                 259.   Leisure Living admits that it was given access to Hayward’s documents by

       Hayward. Defendants deny the remaining allegations in Paragraph 259.

                 260.   Denied.

                 261.   Denied.

                 262.   Denied.

                 263.   Denied.

                 264.   Denied.

                 265.   Denied.

                                             COUNT XXIV
                           Copyright Infringement in Violation of 17 U.S.C. § 501
                              TX 8-882-962 (“Owner’s Guide SandMaster”)

                 266.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 265 of the Complaint as though fully set forth

       herein.

                 267.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 267 and therefore deny same.

                 268.   Leisure Living admits that it was given access to Hayward’s documents by

       Hayward. Defendants deny the remaining allegations in Paragraph 268.

                 269.   Denied.

                 270.   Denied.

                 271.   Denied.

                 272.   Denied.

                 273.   Denied.

                 274.   Denied.



                                                       26
                                                                                            4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 27 of 31 PageID: 269




                                             COUNT XXV
                          Copyright Infringement in Violation of 17 U.S.C. § 501
                         TX 8-883-187 (“SharkVac by Hayward Owner’s Manual”)

                 275.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 274 of the Complaint as though fully set forth

       herein.

                 276.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 276 and therefore deny same.

                 277.   Leisure Living admits that it was given access to Hayward’s documents by

       Hayward. Defendants deny the remaining allegations in Paragraph 277.

                 278.   Denied.

                 279.   Denied.

                 280.   Denied.

                 281.   Denied.

                 282.   Denied.

                 283.   Denied.

                                              COUNT XXVI
                        Tortious Interference with Prospective Economic Advantage

                 284.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 283 of the Complaint as though fully set forth

       herein.

                 285.   Denied.

                 286.   Denied.

                 287.   Denied.

                 288.   Denied.


                                                       27
                                                                                            4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 28 of 31 PageID: 270




                 289.   Denied.

                 290.   Denied.

                                               COUNT XXVII
                                     Tortious Interference with Contracts

                 291.   Defendants repeat and hereby incorporate each and every response to the

       allegations contained in Paragraphs 1 through 290 of the Complaint as though fully set forth

       herein.

                 292.   Defendants are without knowledge or information sufficient to form a belief as to

       the truth of the allegations contained in Paragraph 292 and therefore deny same.

                 293.   Denied.

                 294.   Denied.

                 295.   Denied.

                 296.   Denied.

                 297.   Denied.

                 WHEREFORE, Defendants respectfully request that this Court enter judgment in their

       favor and against Plaintiff, dismissing the Complaint with prejudice, and awarding Defendants

       reasonable attorneys’ fees, costs of suit, and any and all such other and further relief as the Court

       may deem just and proper.

                                         AFFIRMATIVE DEFENSES

                                     FIRST AFFIRMATIVE DEFENSE

                 Defendants had a valid license and/or sub-license to utilize the allegedly infringing

       trademarks and copyrights.




                                                        28
                                                                                               4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 29 of 31 PageID: 271




                                   SECOND AFFIRMATIVE DEFENSE

              The entities from whom Defendants obtained Hayward products authorized the

       Defendants to advertise and sell such products in the manner in which Defendants advertised and

       sold them.

                                    THIRD AFFIRMATIVE DEFENSE

              Plaintiff’s claims are barred by the first sale doctrine.

                                   FOURTH AFFIRMATIVE DEFENSE

              Defendant’s supposed use of the allegedly infringed trademarks constituted fair use

       within the meaning of 15 U.S.C. § 1115 and the common law.

                                    FIFTH AFFIRMATIVE DEFENSE

              Defendant’s supposed use of the allegedly infringed copyrighted works constituted fair

       use within the meaning of 17 U.S.C. § 107.

                                    SIXTH AFFIRMATIVE DEFENSE

              The Complaint is barred by the doctrine of unclean hands based upon Plaintiff’s conduct,

       which includes, but, upon information and belief, is not limited to trademark misuse, copyright

       misuse, anticompetitive behavior and violating state business laws such as New York General

       Business Law Section 369-b.

                                  SEVENTH AFFIRMATIVE DEFENSE

              The Plaintiff’s damages or harm, if any, are the result of their own conduct.

                                   EIGHTH AFFIRMATIVE DEFENSE

              Plaintiff is barred from recovering statutory damages and attorneys’ fees.

                                    NINTH AFFIRMATIVE DEFENSE

              The Complaint fails to state a claim upon which relief can be granted.



                                                        29
                                                                                              4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 30 of 31 PageID: 272




                                    TENTH AFFIRMATIVE DEFENSE

              The Complaint is barred by the doctrines of laches, waiver, estoppel and/or acquiescence.

                                  ELEVENTH AFFIRMATIVE DEFENSE

              Defendants reserves the right prior to trial or at trial of this matter to interpose any and

       all other additional objections and/or further defenses as may exist or become available.



                                               JURY DEMAND

              Defendants request a trial by jury on all issues so triable.



              WHEREFORE, Defendants respectfully request that this Court enter judgment in their

       favor and against Plaintiff, dismissing the Complaint with prejudice, and awarding Defendants

       reasonable attorneys’ fees, costs of suit, and any and all such other and further relief as the Court

       may deem just and proper.



                                                     CHIESA SHAHINIAN & GIANTOMASI PC
                                                     Attorneys for Defendants

                                                     By: /s/ Abigail J. Remore
                                                         Abigail J. Remore
                                                         CHIESA SHAHINIAN & GIANTOMASI PC
                                                         One Boland Drive
                                                         West Orange, NJ 07052
                                                         (973) 325-1500
                                                         ajremore@csglaw.com
       Dated: October 2, 2020




                                                        30
                                                                                               4852-5515-2845
Case 2:20-cv-09647-SRC-CLW Document 8 Filed 10/02/20 Page 31 of 31 PageID: 273




                                   CERTIFICATION OF SERVICE

              I certify that the within Answer was served on this date upon the below individuals via

       ECF:

              Scott S. Christie
              McCarter & English, LLP
              Four Gateway Center
              100 Mulberry Street
              Newark, New Jersey 07102
              schristie@mccarter.com

              Erik Paul Belt
              Anne E. Shannon
              McCarter & English, LLP
              265 Franklin Street
              Boston, Massachusetts 02110
              ebelt@mccarter.com
              ashannon@mccarter.com

              Attorneys for Plaintiff
              Hayward Industries, Inc.




                                                 CHIESA SHAHINIAN & GIANTOMASI PC
                                                 Attorneys for Defendants

                                                 By: /s/ Abigail J. Remore
                                                     ABIGAIL J. REMORE

       Dated: October 2, 2020




                                                    31
                                                                                        4852-5515-2845
